Citation Nr: 1726061	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to April 12, 2011, for the grant of service connection for left lower extremity radiculopathy.

2.  Entitlement to an effective date prior to April 12, 2011, for the grant of service connection for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent prior to April 23, 2015, and in excess of 40 percent from April 23, 2015, for service-connected left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 20 percent prior to April 23, 2015, and in excess of 40 percent from April 23, 2015, for service-connected right lower extremity radiculopathy.

5.  Entitlement to a rating in excess of 10 percent prior to April 23, 2015, and in excess of 40 percent from April 23, 2015, for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1987 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in August 2010 and before a Decision Review Officer (DRO) in December 2015.  Transcripts of the hearings are of record.

In March 2011, May 2014, January 2015, and September 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  On January 13, 2009, the Veteran filed an increased rating claim for his lumbar spine disability.

2.  Contemporaneous medical evidence establishes the Veteran experienced bilateral lower extremity radiculopathy at the time of claim for a lumbar spine increased rating.

3.  Prior to April 23, 2015, the Veteran's left and right lower extremity radiculopathy was characterized by moderate incomplete paralysis of the sciatic nerve; moderately severe incomplete paralysis was not shown.

4.  From April 23, 2015, the Veteran's left and right lower extremity neuropathy is characterized by moderately severe incomplete paralysis of the sciatic nerve; severe incomplete paralysis is not shown.

5.  Prior to April 23, 2015, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., was not shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour were not shown; ankylosis of the spine was not shown; and incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period were not shown.

6.  From April 23, 2015, ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 13, 2009, but not earlier, for the grant of service connection for left lower extremity radiculopathy have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date of January 13, 2009, but not earlier, for the grant of service connection for right lower extremity radiculopathy have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an initial rating in excess of 20 percent prior to April 23, 2015, and a rating in excess of 40 percent from April 23, 2015, for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial rating in excess of 20 percent prior to April 23, 2015, and a rating in excess of 40 percent from April 23, 2015, for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.   The criteria for a rating in excess of 10 percent prior to April 23, 2015, and in excess of 40 percent from April 23, 2015, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in August 2010 and before a DRO in December 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Effective Dates

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for his left and right lower extremity radiculopathy.  Specifically, he has asserts that he should have an effective date January 13, 2009, the date VA received his claim for an increased rating for his lumbar spine disability.  For the reasons discussed below, the Board finds that the Veteran is entitled to effective dates of January 13, 2009, for the grant of service connection for his bilateral lower extremity radiculopathy.

On January 13, 2009, the Veteran filed his claim for an increased rating for his lumbar spine disability.  In a May 2015 rating decision, the Veteran was granted service connection for bilateral lower extremity radiculopathy and was assigned effective dates of April 12, 2011.

Regulations provide that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with a lumbar spine disability.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran filed a claim for an increased rating for his lumbar spine disability on January 13, 2009.  The Veteran's medical records show that he reported lower extremity radiculopathy in January 2009.  He was afforded a VA examination for his lumbar spine in May 2009 and reported radiating back pain.  On examination, he had hypoactive reflexes in his left lower extremity and decreased sensation in both lower extremities.  A June 2009 electromyography (EMG) study was found to be within normal limits.  At the August 2010 hearing, he testified that he had low back pain that radiated into his lower extremities.  VA examination in April 2011 revealed absent to hypoactive reflexes, decreased sensation, and reduced strength in great toe extension.

In a May 2015 rating decision, the Veteran was granted service connection for his left and right lower extremity radiculopathy.  An effective date of April 12, 2011, was assigned.

Here, the grant of service connection for radiculopathy was part and parcel of his claim for an increased rating for his lumbar spine disability.  The Veteran has consistently reported radicular symptoms since he filed his increased rating claim.  His report of symptoms manifest since January 13, 2009, are credible and consistent with the subsequent medical findings and the assigned 20 percent ratings.  

As such, when the Veteran filed his claim for an increased rating for his lumbar spine disability on January 13, 2009, that became the date of receipt for his claim of service connection for radiculopathy.  Accordingly, the Veteran's claims for earlier effective dates for the grant of service connection and 20 percent ratings for his left and right lower extremity radiculopathy are granted.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lower Extremity Radiculopathy

In January 2009, the Veteran filed an increased rating claim for his lumbar spine disability.  A May 2015 rating decision granted service connection for left and right lower extremity neuropathy secondary to his service-connected lumbar spine disability and assigned a noncompensable rating effective April 12, 2011, and a 40 percent rating effective April 23, 2015.  In a January 2017 rating decision he was assigned initial disability ratings of 20 percent effective April 12, 2011.  As discussed above, the Veteran has now been granted an effective date of January 13, 2009.  The Veteran asserts that he is entitled to higher ratings.

The Veteran's left and right lower extremity radiculopathy is rated under Diagnostic Code 8520, which evaluates radiculopathy of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the affected nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the affective nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the affective nerve.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Veteran's medical records show that he treated for bilateral lower extremity radiculopathy in January 2009.  In May 2009, the Veteran was afforded a VA examination.  He reported having radiating pain down his right leg.  On examination, he had hypoactive reflexes in his left lower extremity and decreased sensation in both lower extremities. 

In April 2011, the Veteran was afforded a VA examination.  He reported radiating bilateral thigh tingling and bilateral foot pain.  On examination, he had absent to hypoactive reflexes, decreased sensation, and reduced 4/5 strength in great toe extension.  He had no muscle atrophy and retained a normal gait.

In April 2015, the Veteran was afforded a VA examination.  On examination, he had normal 5/5 strength with no muscle atrophy.  He had hypoactive reflexes.  He had decreased sensation in his right lower extremity.  The examiner indicated that the Veteran had severe bilateral lower extremity intermittent pain, paresthesias, and numbness.  The examiner indicated that the Veteran had moderate bilateral lower extremity radiculopathy.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for disability ratings in excess of 20 percent prior to April 23, 2015, are not met for the Veteran's left and right lower extremity radiculopathy.  The evidence of record simply does not support a rating in excess of 20 percent ratings under Diagnostic Code 8520, which would be warranted if moderately severe incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record prior to April 23, 2015, suggests that his left and right lower extremity incomplete paralysis was at most moderate and does not show evidence of moderately severe, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory (for example atrophy was not observed to be present on physical examinations).  When the involvement is wholly sensory VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of moderately severe prior to April 23, 2015.  The symptoms are shown to be wholly sensory in nature.  As such, ratings in excess of 20 percent are denied prior to April 23, 2015.

The Board also finds that the criteria for disability ratings in excess of 40 percent from April 23, 2015, are not met for the Veteran's left and right lower extremity radiculopathy.  The evidence of record does not support a rating in excess of 40 percent rating under Diagnostic Code 8520, which would be warranted if severe incomplete paralysis with marked muscle atrophy of the affected nerve was shown.  As noted, the medical evidence of record as of April 23, 2015, suggests that his left and right lower extremity incomplete paralysis was at most moderately severe and does not show evidence of severe incomplete paralysis or complete paralysis.  Once again, no muscle atrophy was noted at any VA examination.  The symptoms continued to wholly sensory in nature.  As such, a rating in excess of 40 percent is denied from April 23, 2015.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.  As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal.  The criteria for a schedular rating in excess of 20 percent prior to April 23, 2015, and in excess of 40 percent from April 23, 2015, for the Veteran's left and right lower extremity radiculopathy have not been met and his claims are denied.

Lumbar Spine Disability

In January 2009, the Veteran filed an increased rating claim for his lumbar spine disability.  A May 2015 rating decision granted an increased rating of 40 percent effective April 23, 2015.  The Veteran asserts that he is entitled to higher ratings.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced IVDS in his lumbar spine during any period on appeal.  The May 2009, April 2011, and April 2015 VA examiners indicated that the Veteran did not have IVDS.  There is also no evidence showing that the Veteran had been prescribed bed rest to treat his lumbar spine disability.  There is no contention to the contrary.  

Required bed rest is a fundamental element for an evaluation under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating under these criteria.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

The Veteran's clinical records show that he was treated for low back pain, but do not describe the results of any specific range of motion testing.  In May 2009, the Veteran was afforded a VA examination.  He reported that his lumbar spine had worsened.  On examination, he demonstrated flexion to 85 degrees, extension to 20 degrees, left lateral flexion to 40 degrees, right lateral flexion to 30 degrees, left rotation to 21 degrees, and right rotation to 25 degrees, all with pain.  On repetitive use testing, he had decreased flexion to 80 degrees.  The examiner indicated that the Veteran's muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The examiner indicated there was no ankylosis.

In April 2011, the Veteran was afforded a VA examination.  He reported that his lumbar spine disability resulted in pain and that he fell about once per day.  On examination, he demonstrated flexion to 90 degrees, left and right lateral flexion to 25 degrees, left rotation to 30 degrees, and right rotation to 40 degrees.  Repetitive use testing resulted in no additional limitation.  The examiner indicated that the Veteran had a normal gait and normal spinal contour.  The examiner indicated that there was no ankylosis.

In April 2015, the Veteran was afforded a VA examination.  He reported that his back pain was a constant 10/10.  On examination, he demonstrated flexion to 25 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and left rotation to 15 degrees, and right rotation to 25 degrees, all with pain.  The Veteran was unable to perform repetitive use testing due to pain.  The examiner indicated that there was no ankylosis.

Prior to April 23, 2015, the Veteran did not demonstrate flexion consistent with a 20 percent rating.  At the May 2009 VA examination, he demonstrated flexion to 85 degrees, had a combined range of motion of 221 degrees, and did not have an abnormal gait or an abnormal spinal contour.  At the April 2011 VA examination, he demonstrated flexion to 90 degrees, had a combined range of motion of 210 degrees, and did not have an abnormal gait and an abnormal spinal contour.  The medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  As such, a rating in excess of 10 percent is not warranted prior to April 23, 2015.

Regarding a rating in excess of 40 percent from April 23, 2015, the Veteran was granted a 40 percent rating based on his lumbar spine range of motion, which is the highest rating available for limitation of range of motion.  The only available ratings in excess of 40 percent ratings of 50, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which require ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis in the Veteran's spine.  As such, an orthopedic rating in excess of 40 percent is not warranted at any time during the course of the Veteran's appeal.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2016).

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43.  

In this case, prior to April 23, 2015, while the Veteran reported increased pain, repetitive testing did not reveal a limitation consistent with a 20 percent rating.  Overall, the Veteran's treatment records do not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating for this period. 

After April 213, 2015, the Veteran is in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  There is no evidence of thoracolumbar spine ankylosis in this case.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is no required.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 10 percent prior to April 23, 2015, and in excess of 40 percent from April 23, 2015 for a lumbar spine disability is not warranted.  As such, the claims are denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  No further action as to this matter is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).


ORDER

An earlier effective date of January 13, 2009, but not earlier, for the establishment of service connection for left lower extremity radiculopathy is granted.

An earlier effective date of January 13, 2009, but not earlier, for the establishment of service connection for right lower extremity radiculopathy is granted.

A rating in excess of 20 percent prior to April 23, 2015, and in excess of 40 percent afterwards, for left lower extremity radiculopathy is denied.

A rating in excess of 20 percent prior to April 23, 2015, and in excess of 40 percent afterwards, for right lower extremity radiculopathy is denied.

A rating in excess of 10 percent prior to April 23, 2015, and in excess of 40 percent afterwards, for a spine disability is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


